Citation Nr: 1747728	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and a depressive disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to August 1966 with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 and November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his son testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the claims file.

The record indicates that the Veteran has been diagnosed with a depressive disorder. Claims for service connection for one psychiatric disability encompass claims based on all other psychiatric diagnoses reasonably raised by the record. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as a claim for service connection for a psychiatric disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence received subsequent to the most recent final denial of service connection for a lumbar spine disability is new and material because it raises a reasonable possibility of substantiating the claim.

2. The lumbar spine disability did not originate in service and is not otherwise etiologically related to service.

3. The Veteran's diagnosed heart condition, ischemic heart disease, is presumed to be related to exposure to herbicide agents while serving in the Republic of Vietnam.


CONCLUSIONS OF LAW

1. As new and material evidence has been received since the May 1967 rating decision, the requirements to reopen a claim for service connection for a lumbar spine disability have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection for lumbar spine disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for ischemic heart disease have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

With regard to the claim concerning new and material evidence for a lumbar spine disability, the Board notes that the claim was previously denied in a May 1967 rating decision, on the basis there was no evidence of record to show that the Veteran's lumbar spine disability was caused by an incident in service.  

Since the May 1967 rating decision, newly received evidence includes an updated VA examination report and new testimony provided by the Veteran and his son.  

The Board finds that the evidence added to the claims file is new as it was not before the adjudicators at the time of the May 1967 rating decision. Furthermore, the new evidence is material because it relates to unproven elements of the claim previously denied in the May 1967 rating decision. Specifically, that newly submitted evidence suggests that the Veteran's lumbar spine disability may have been caused by service. This evidence is thus material to the Veteran's claim of service connection for a lumbar spine disability. 

Accordingly, the Board finds that the low threshold for reopening the claim has been met. Shade v. Shinseki, 24 Vet. App. 110 (2010). Therefore, the new evidence is material, and the Veteran's claim is reopened.

II. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in October 2012 and May 2013 letters. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examination with respect to the claims decided herein. The examination adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016).  

A. Lumbar Spine Disability

The Veteran claims that he has a lumbar spine disability as a result of active service. Specifically, he has indicated that low back pain was treated and noted in service.  Additionally the Veteran reported that he first filed a claim for entitlement to service connection for a lumbar spine disability shortly after separation from service and continues to suffer from the same symptoms up to the present day.

A review of the Veteran's service treatment records shows that in January 1964, he reported severe pain in the lumbar area. The Veteran reported that pain occurred frequently at exercise or prolonged inactivity. The Veteran was also treated for back pain in April 1964 and was assessed with good curvature of the back.  Impression was noted as a mild lumbar sacral sprain. An August 1966 separation examination report shows that he was assessed with a clinically normal spine.  

After separation from service, the Veteran was treated by a private physician, as noted in a March 1967 letter. The physician noted that the Veteran reported hurting his back in 1964 and stated that since that time he had had trouble with his low back when doing any heavy lifting or stooping over. The Veteran was first treated after service by the private physician in February 1967 with an acute muscular spasm with a list to the left. The private physician reported that he could not say whether the Veteran's present unstable low back condition was due to his active service.

A December 2012 VA back examination report shows that the Veteran was diagnosed with a chronic low back strain. After a physical examination and review of the claims file, to include the Veteran's lay statements, the examiner opined that it was less likely than not that the Veteran's lumbar spine disability was related to service, to include the in-service treatment for a low back strain. The examiner noted that during service the Veteran was diagnosed with a lumbar sacral sprain in April 1964 and severe low back pain in January 1964, but had a normal clinically assessed spine on separation from service in August 1966. The examiner noted that the Veteran was treated for low back pain after service in 1967. After active duty he was working and found himself unable to do the lifting because of pain. He was seen by the private physician in 1967 because of the pain that occurred at that job. The examiner noted that after separation from service, the Veteran had been asymptomatic until he began working at the tire company. The examiner noted that the records do not present a compelling story that the Veteran's current issues stem from an isolated incident in 1964 that was resolved by the time he separated from service two years later. The Veteran was noted to have developed some low back pain in recent years and was bothered as a young man in civilian life, but the examiner concluded that there was less than a 50 percent probability that his current low back strain stemmed from the 1964 active-duty event. 

The Board finds that the evidence of record is against a finding of service connection for a lumbar spine disability. Initially, while service medical records show that the Veteran was seen for complaints of low back pain and diagnosed with a lumbar spine strain, the evidence shows that his spine was clinically assessed as normal during his separation examination. While the Veteran was treated for a lumbar spine condition shortly after separation from service in 1967, the private physician was unable to say whether this condition was due to the in-service spine strain.  

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's current lumbar spine disability and service weighs against the claim. The Board finds that the December 2012 VA examiner's negative medical opinion constitutes probative and persuasive evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions as well as physical examination. The examiner specifically noted that the Veteran's in-service low back strain resolved, as the spine was clinically assessed as normal on separation from service. Additionally, the examiner noted that while the Veteran was treated for a lumbar spine condition during the first year after separation from service, it was noted in contemporary treatment records in 1967 that the Veteran injured his back while doing heavy lifting at his job. The December 2012 opinion provided rationales based on an accurate discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection for a lumbar spine disability. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA medical professional, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are lay statements from himself and his family. Even if those statements could be read as claiming continuity of symptomatology since service, the VA medical opinion outweighs those lay statements as there is no indication that the Veteran or his family members possess the requisite medical knowledge or education to render a probative opinion involving medical causation between his lumbar spine disability and service. Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board also points out that the lumbar spine disability at issue is an insidious disease process not readily observable without diagnostic testing, and that determining the etiology of such a disorder years after service is not within the realm of lay expertise. Even if it were, given that the examiner clearly has more expertise, education and experience in addressing the etiology of medical conditions, the Board finds the examiner's opinion outweighs the lay opinions. Consequently, those statements do not constitute probative evidence in support of his claim.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for lumbar spine disability, and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

B. Ischemic Heart Disease

The Veteran contends that his heart condition, which has been diagnosed as ischemic heart disease, is related to service, to include exposure to herbicides while serving the in Republic of Vietnam. The Board notes that the RO has conceded that the Veteran had service in the Republic of Vietnam and also has conceded exposure to herbicides.

If a veteran was exposed to an herbicide agent during active service and manifests ischemic heart disease to a compensable degree any time after such service, ischemic heart disease will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2016).

Of record is a July 2017 letter from the Veteran's private physician that noted that the Veteran is currently being treated for stable ischemic heart disease. Thus, here, the Veteran's exposure to herbicides during his active service has been conceded, and the record confirms that the Veteran has been diagnosed with ischemic heart disease. Accordingly, entitlement to service connection for ischemic heart disease is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.307 (a)(6), 3.309(e) (2016).

ORDER

New and material evidence has been received, and the claim for service connection for a lumbar spine disability is reopened. To that extent only, the appeal is allowed.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for ischemic heart disease is granted.


REMAND

The Veteran asserts that service connection is warranted for a psychiatric disability that he contends is due to service. Specifically, the Veteran reports that he has PTSD due to incidents in service. As an initial matter, the Board acknowledges that the Veteran's reported stressors have been conceded. The Board also notes that a June 2013 VA examination report showed that the Veteran did not have a diagnosis of PTSD. However, that examiner did report that the Veteran had a depressive disorder that, while not related to active service, was associated with the Veteran's recent health problems. The Board finds that another VA examination is warranted to determine if the Veteran's depressive disorder is directly related to service or is related to or aggravated by his service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Schedule the Veteran for a VA examination to determine the etiology of his psychiatric disability. The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner must specifically consider the lay evidence of the Veteran regarding his symptoms. The examiner should include a detailed rationale for all opinions provided. The examiner must set forth all manifestations of any psychiatric disability the Veteran currently experiences, to include PTSD and a depressive disorder, and provide a medical opinion on the following:

(a) Is it at least as likely as not (50 percent probability or greater) that any psychiatric disability was caused by or had onset during the Veteran's active service?

(b) Is it at least as likely as not (50 percent probability or greater) that any psychiatric disability was caused by the Veteran's service-connected disabilities, to include dermatitis, diabetes mellitus type II, tinnitus, choloracne, bilateral hearing loss, or ischemic heart disease?

(c) Is it is as least as likely as not (50 percent probability or greater) that any psychiatric disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected disabilities, to include dermatitis, diabetes mellitus type II, tinnitus, choloracne, bilateral hearing loss, or ischemic heart disease?

2. Then, readjudicate the claim remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


